DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 31-53 in the reply filed on 07/02/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the same wash liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “oven comprises a continuous process (conveyor) oven”. It is unclear whether the conveyor oven is the continuous process oven, or whether the 
Claim 39 recites the limitation “said part washing machine includes… said part washing machine is configured to…” However, “said part washing machine” is optional in claims 24 (see line 4) and 36, which claim 39 depends on, and claim 39 does not require said part washing machine from claim 24 to be included in the limitation. For the purposes of applying prior art, “said part washing machine” is considered optional, and therefore the limitation “said part washing machine includes a carrier plate unique identifier reader operatively associated therewith; said part washing machine is configured to select and carry out a part washing process on each part from a plurality of different part washing processes (optionally while each said part remains on the carrier plate on which the part was produced) based on: (i) said part configuration data, (ii) said specific resin data, or (iii) both said part configuration data and said specific resin data” is considered an optional limitation. Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Etcheson et al. (US20180236726), and further in view of Watanabe et al. (US20180222115).
claim 24, Etcheson teaches an integrated method for producing and baking parts by additive manufacturing (Claim 10: method of manufacturing a three dimensional article), comprising: 
(a) providing a manufacturing system (work cell tier 8; Figure 1) including a plurality of additive manufacturing machines (print engines 10; Figure 2) operatively associated optionally with a part washing machine (rinse station 26; Figure 2); 
(b) generating at least one part on each of said plurality of additive manufacturing machines to produce a plurality of parts ([0033] print engine 10 depicted in FIG. 3 generates a three dimensional article of manufacturing 32; where Figure 2 shows multiple print engines, then multiple parts are produced) to optionally be washed (in rinse stations 25; Figure 2), each part of said plurality of parts produced from a resin ([0025] The material setting can be a… resin) and from part configuration data (Abstract: Based upon the instructions from the appliance server tier the work cell server sequentially operates the plurality of functional cells to produce a three dimensional article of manufacture); 
(c) optionally washing each of said plurality of parts in said part washing machine (rinse stations 26; Figure 2). 
(e) baking each of said plurality of parts, sequentially or simultaneously (in cure stations 30; Figure 2), with each of said parts baked in accordance with a bake program ([0026] Post processing settings can specify the use and duration of processes such as cleaning, drying, and curing after a three dimensional article of manufacture is fabricated) selected or configured based on (i) part configuration data ([0048] slice data arrays are transferred from the processing tier 6… the appliance tier sends instructions and the sequence of slice data arrays to 
In the same field of endeavor pertaining to a method for post-processing parts built by an additive manufacturing apparatus, Watanabe teaches an integrated method ([0001] shaping method) where the plurality of additive manufacturing machines are operatively associated with an oven (shaping unit 2 and cooling unit 3; Figure 2; [0046] cooling unit 3…. similarly to the shaping unit 2 and is configured as a space (heat-insulating chamber) that is shielded from the outside space by a heat-insulating material), with said oven configured to execute a plurality of different bake programs ([0035] Upon receiving a shaping instruction… apparatus 4 increases the temperature inside the shaping unit 2 to a target temperature and [0055] when conditions that a subsequent shaping instruction has been issued… the temperature of the cooling unit 3 has reached a target temperature are satisfied), and baking each of said plurality of parts, sequentially or simultaneously in said oven (see plate 105 and shaping object 118 in shaping unit 2 in Figure 2). The automation of placing subsequent parts in an oven avoids downtime when an operator is not present ([0068] even if an operator is not present for example in the nighttime, it is possible to perform a shaping operation on a subsequent shaping object automatically subsequently to a preceding shaping object after a shaping operation on the preceding shaping object ends).

Regarding claim 26, Etcheson modified with Watanabe teaches the method of claim 24. However, Etcheson fails to teach wherein said oven comprises a batch oven (optionally including a lock assembly and/or an alarm).
In the same field of endeavor pertaining to a method for post-processing parts built by an additive manufacturing apparatus, Watanabe teaches wherein said oven comprises a batch oven ([0046] cooling unit 3…. similarly to the shaping unit 2 and is configured as a space (heat-insulating chamber) that is shielded from the outside space by a heat-insulating material) optionally including a lock assembly (lock mechanism 126; Figure 2) and/or an alarm ([0049] outputting a sound to show that the cooling operation of the cooling unit 3 has ended). The lock assembly prevents an operator from touching hot members when unloading parts ([0088] since the lock mechanism 126 is provided, it is possible to prevent an operator from touching hot members when unloading the shaping object).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the oven of Etcheson modified with Watanabe to be a batch oven with a lock assembly and alarm, as taught by Watanabe, for the benefit of providing a safer apparatus for an operator.
claim 27, Etcheson modified with Watanabe teaches the method of claim 24. However, Etcheson fails to teach wherein said oven comprises a continuous process (conveyor) oven. 
In the same field of endeavor pertaining to a method for post-processing parts built by an additive manufacturing apparatus, Watanabe teaches wherein said oven comprises a continuous process oven ([0036] position of the plate 5 moving with the aid of the first moving section 22 and [0048] moves the plate 5… from the shaping unit 2 to the cooling unit 3 with the aid of a second moving section 20). Having a continuous process controlled by a control unit automates the placing of subsequent parts in an oven, and therefore avoids downtime when an operator is not present ([0068] even if an operator is not present for example in the nighttime, it is possible to perform a shaping operation on a subsequent shaping object automatically subsequently to a preceding shaping object after a shaping operation on the preceding shaping object ends).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the oven of Etcheson modified with Watanabe to be a continuous process oven, as taught by Watanabe, for the benefit of automating the baking process and therefore reducing downtime between manufacturing of subsequent parts.
Regarding claim 29, Etcheson modified with Watanabe teaches the method of claim 24. Further, Etcheson teaches said baking step, as previously discussed in claim 24. However, Etcheson fails to teach wherein: said fixing step (d) and said baking step (e) are both included so that said parts are further cured as composite articles, and said composite articles are further 
In the same field of endeavor pertaining to a method for post-processing parts built by an additive manufacturing apparatus, Watanabe teaches fixing each said plurality of parts as a first part (shaping object 18; Figure 1) to a respective additional part (plate 5; Figure 1) to form a composite article (see plate 5 and shaping object 18 leaving cooling unit 3 in Figure 1) of each thereof and said composite articles are further cured with said first part and said additional part pressed against one another during said baking step with force sufficient to adhere one to the other ([0042] material layer which has been transferred to the transfer member 8 and is heated and melted in a sheet form is sandwiched, together with the transfer member 8, between the abutting portion 14 and an upper surface of the shaping object 18 on the plate 5 fixed to the stacking stage 210). The temperature can be varied during formation of the composite article to shape the first part with high accuracy ([0043] temperature inside the shaping unit 2 is decreased gradually in accordance with a shape. In this way, the shaping object 18 can be shaped with high accuracy).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Etcheson modified with Watanabe to comprise fixing each said plurality of parts as a first part to a respective additional part to form a composite article and for said composite articles to be further cured with said first part and said additional part pressed against one another during said baking step with force sufficient to adhere one to the other, as taught by Watanabe, for the benefit of shaping the first part with high accuracy.
claim 30, Etcheson modified with Watanabe teaches the method of claim 29. However, Etcheson fails to teach wherein said first part is reshaped during said baking step.
In the same field of endeavor pertaining to a method for post-processing parts built by an additive manufacturing apparatus, Watanabe teaches wherein said first part is reshaped during said baking step ([0038] material image 6 formed in an image forming process (described later) is stacked on the plate 5 which is integrally fixed to the stacking stage 21 by the fixing and releasing mechanism 11 and the shaping object 18 is shaped; see 18 in shaping unit 2 and 18 leaving cooling unit 3 in Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said first part of Etcheson modified with Watanabe be reshaped during said baking step, as taught by Watanabe, for the benefit of shaping the first part with high accuracy, as discussed in claim 29.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Etcheson et al. (US20180236726), and further in view of Watanabe et al. (US20180222115), Swanson et al. (US20130075957) and Kozlak (US20090173443).
Regarding claim 25, Etcheson modified with Watanabe teaches the method of claim 24. However, Etcheson fails to teach wherein said step of washing each of said plurality of parts is included and carried out with the same wash liquid in accordance with plurality of consecutive wash programs for each part. 
In the same field of endeavor pertaining to a plurality of additive manufacturing machines operatively associated with a part washing machine, Swanson teaches wherein said 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said step of washing each of said plurality of parts of Etcheson be carried out with the same wash liquid in accordance with plurality of consecutive wash programs for each part, as taught by Swanson, for the benefit of reducing wash liquid waste by recycling.
Further, Etcheson fails to teach each wash program selected or configured based on: (i) said part configuration data, (ii) said specific resin data, or (iii) both said part configuration data and said specific resin data. 
In the same field of endeavor pertaining to an additive manufacturing apparatus configured to wash a part based on data, Kozlak teaches each wash program selected or configured based on: (i) said part configuration data ([0029] ID-tag insert may include information relating to one or more post-build operations to be performed on the 3D object, such as support structure removal, surface smoothing processes, cooling operations, cleaning operations and [0030] For example, the read information may identify that the 3D object has a water-soluble support structure that needs removed, and may provide the location and job queue of an appropriate support removal station). Using part configuration data allows the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the wash program of Etcheson modified with Watanabe and Swanson to be selected or configured based on said part configuration data, as taught by Kozlak, for the benefit of allowing the operator to readily determine what post-processing steps are needed.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Etcheson et al. (US20180236726), and further in view of Watanabe et al. (US20180222115) and Sayers (US20210187850).
Regarding claim 28, Etcheson modified with Watanabe teaches the method of claim 24. However, Etcheson fails to teach the method further comprising recording at least one, any combination, or all of oven identity, bake program, day of bake, time of day of bake, and/or oven operator, interval between additive production and bake, and/or interval between wash and bake, and/or wash machine operator, in association with each part.
In the same field of endeavor pertaining to a method for curing materials in an additive manufacturing apparatus, Sayers teaches the method further comprising recording at least one, any combination, or all of oven identity, bake program ([0026] a disc 112… to be read by a reader such as an RFID reader… disc usage parameters can be recorded and stored either on 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the oven of Etcheson modified with Watanabe to comprise the disc of Sayers such that the bake program can be recorded, for the benefit of the heater having a self-contained calibrated unit without the need for the additive manufacturing apparatus to perform any additional calibration.

Claims 36, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Etcheson et al. (US20180236726), and further in view of Watanabe et al. (US20180222115) and  Kozlak (US20090173443).
Regarding claim 36, Etcheson modified with Watanabe teaches the method of claim 24. However, Etcheson fails to teach the method further comprising: providing a database operatively associated with each of said plurality of additive manufacturing machines, said database configured to record said part configuration data for each part produced on each additive manufacturing machine.
In the same field of endeavor pertaining to a method for building three-dimensional parts using a database that captures part information, Kozlak teaches the method further 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the method of Etcheson modified with Watanabe to further comprise a database operatively associated with each of said plurality of additive manufacturing machines, as taught by Kozlak, for the benefit of increasing the production efficiency of three-dimensional parts and allowing manufacturers to meet individual customer schedules and design requirements.
Regarding claim 37, Etcheson modified with Watanabe and Kozlak teaches the method of claim 36. However, Etcheson fails to teach the method further comprising: generating in said database a part record for each of said parts, said part record including resin type data, resin 
In the same field of endeavor pertaining to a method for building three-dimensional parts using a database that captures part information, Kozlak teaches the method further comprising: generating in said database a part record for each of said parts ([0026] The ID-tag insert), said part record including resin type data ([0028] the read information provides a material data safety sheet (MSDS)), resin batch data ([0028] e.g., lot, batch), part production process data ([0029] Furthermore, the ID-tag insert may include information relating to one or more post-build operations to be performed on the 3D object), and part unique identifier ([0026] The ID-tag insert may also include identification information for the 3D object). The part record further assists the manufacturer in routing and tracking the part after the build operation is complete.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the database of Etcheson modified with Watanabe and Kozlak to have a part record for each of said parts, as taught by Kozlak, for the benefit of assisting the manufacturer in routing and tracking the part after the build operation is complete.
Regarding claim 40, Etcheson modified with Watanabe and Kozlak teaches the method of claim 36. However, Etcheson fails to teach the method further comprising: applying, by said additive manufacturing machines, a part unique identifier to each part produced thereon; and recording, by said database, said part unique identifier from each of said additive manufacturing machines.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Etcheson modified with Watanabe and Kozlak further comprising applying, by said additive manufacturing machines, a part unique identifier to each part produced thereon; and recording, by said database, said part unique identifier from each of said additive manufacturing machines, as taught by Kozlak, for the benefit of assisting the manufacturer in routing and tracking the part after the build operation is complete, as discussed in claim 37. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Etcheson et al. (US20180236726), and further in view of Watanabe et al. (US20180222115), Kozlak (US20090173443) and Batchelder (US20110117268).
Regarding claim 38, Etcheson modified with Watanabe and Kozlak teaches the method of claim 36. Etchson teaches the method further comprising: providing at least one resin supply ([0025] material setting can be a particular powder or resin) operatively associated with said 
In the same field of endeavor pertaining to method for building three-dimensional parts using a database that captures build resin information, Batchelder teaches wherein said database ([0027] sensor assembly 24 may communicate with controller 32 and/or any other control component of system 10 (e.g., a host computer system for system 10, not shown) over communication line 38) is further configured to contain the specific resin data ([0027] sensor assembly 24 to read the encoded information from the marked modeling material  and [0015] encoded markings that may contain a variety of information, such as information relating to properties of the marked consumable materials (e.g., physical and compositional properties)) for each of a plurality of different resins ([0015] marked consumable materials), wherein resin container having a resin unique identifier (encoded markings 50, 68, and 84; Figures 2- 4) operatively associated therewith, said resin unique identifier associated with the specific resin data for the contained resin ([0015] encoded markings that may contain a variety of .

    PNG
    media_image1.png
    558
    407
    media_image1.png
    Greyscale

Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Etcheson et al. (US20180236726), and further in view of Watanabe et al. (US20180222115), Kozlak (US20090173443) and Carlson (US20160229123).
Regarding claim 39, Etcheson modified with Watanabe and Kozlak teaches the method of claim 36. However, Etcheson fails to teach wherein: each of said additive manufacturing machines includes a releasable carrier plate on which a part is produced from said resin, each of said carrier plates having a carrier plate unique identifier operatively associated therewith.
In the same field of endeavor pertaining to fabricating a plurality of three-dimensional parts from a plurality of additive manufacturing apparatuses that respond to remote data corresponding to the three-dimensional parts, Carlson teaches wherein: each of said additive 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of said additive manufacturing machine of Etcheson modified with Watanabe and Kozlak include a releasable carrier plate on which a part is produced from said resin, each of said carrier plates having a carrier plate unique identifier operatively associated therewith, as taught by Carlson, for the benefit of increasing printing options and abilities, and decreasing the overall costs and efforts.
Regarding claim 41, Etcheson modified with Watanabe and Kozlak teaches the method of claim 36. However, Etcheson modified with Watanabe and Kozlak fails to teach
 each of said additive manufacturing machines including an interchangeable build plate, said build plate including an optically transparent member and a build plate unique identifier, with each of said plurality of additive manufacturing machines further including a build plate unique identifier reader; and with said database further configured to record build plate data for each part produced on each of said plurality of additive manufacturing machines.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of said additive manufacturing machines of Etcheson modified with Watanabe and Kozlak include an interchangeable build plate with an optically transparent member, a build plate unique identifier, and a build plate unique identifier reader, as taught by Carlson; and to have said database of Etcheson modified with Watanabe and Kozlak be further configured to record build plate data for each part produced on each of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743